By the Court.
The auditor finds that the plaintiffs are entitled to recover a certain sum. The only point argued for the defendants is that the specific finding, that the plaintiffs before the date of the alleged conversion sold the furniture in question to a third person by a furniture lease, is inconsistent with *491the conclusion, as showing that the plaintiffs had parted with their present right of possession. But the specific finding would be consistent with the conclusion if the furniture lease provided that the title should not pass until a certain sum was fully paid, and that the vendors or lessors might take possession on failure to pay on time, which, for all we know, may have been the case. It is not necessary that the specific findings should be full enough to justify the conclusion, unless the conclusion purports to be based upon those findings and no others; it is enough if they do not contradict it. Exceptions overruled.